Citation Nr: 0309180	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  01-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from October 28, 1969 to 
October 21, 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision by which the RO denied service connection for 
PTSD.

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to additional development under VCAA, the Board 
observes that the claims file indicates certain medical 
treatment occurred, for which there are no records in the 
file and no indication that attempts were made to obtain the 
records.  In this regard, a VA outpatient treatment note 
dated in August 2000 notes that an application for the 
veteran to attend the North Little Rock PTSD program had been 
completed.  It is unclear whether the veteran attended the 
PTSD program, and if so, whether records were sought of that 
attendance.  Additionally, in his November 2001 substantive 
appeal, the veteran reports receiving continuing treatment at 
VAMC Shreveport and participating in group sessions at The 
Vet Center in Shreveport.  Any records from these facilities 
that have not already been associated with the claims file 
should be obtained.  

The veteran identified as stressors that his unit was 
attacked by snipers while traveling to and from picking up 
supplies, seeing bodies along the side of the road every 
morning when they left the compound to pick-up workers, and 
the unit experiencing rocket attacks in the "charen" 
valley.  The veteran has indicated that he recollects no more 
than what he provided in the above statements.  Therefore, it 
appears that additional attempts to obtain more detail from 
the veteran are unlikely to yield more helpful information.  

The veteran is hereby advised that his current statements 
cannot be corroborated; searches for information cannot be 
made for the entire time period he served in Vietnam.  If, 
during the pendency of this Remand, he recalls additional 
specific details, to include dates, locations, etc., for any 
of the claimed stressors, he should report these to the RO.  
Until and unless he does so, there is no possibility his 
stressors can be corroborated based on lack of details.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  In particular, this notice 
should ask the veteran to provide 
information as to where he has received 
VA and/or private psychiatric treatment 
since September 2000.  The RO should 
specifically request information 
regarding any treatment received through 
the PTSD program in North Little Rock.  
The RO should then obtain any referenced 
records and associate them with the 
claims file.

2.  The RO should obtain treatment 
records from the VAMC at Shreveport and 
The Vet Center at Shreveport for the 
period from October 2000 to the present.  
(Note: the veteran has indicated by 
letter dated in January 2001 that he is 
receiving continuing treatment and 
counseling at that facility.)  Any 
records obtained should be associated 
with the claims file.  

3.  If, and only if, the RO receives 
additional information from the veteran 
that would possibly allow the claimed 
stressors to be corroborated, attempts 
should be made to do so through the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR).  

4.  If, and only if, the RO is able to 
corroborate any of the veteran's claimed 
stressors, provide him a psychiatric 
examination.  If an examination is 
ordered, the RO should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  This report is then to be 
added to the claims folder.

All indicated studies, tests, and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  Regarding the claim for PTSD, 
the RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

5.  After all necessary development is 
completed, the RO should readjudicate the 
claim, and if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159 (2002).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



